Title: From Tench Tilghman to Bartholomew von Heer, 2 September 1780
From: Tilghman, Tench
To: Heer, Bartholomew von


                        
                            Sir
                            Head Quarters 2d Septr 1780.
                        
                        His Excellency desires you to send a patrole under the command of an Officer down Barbadoes Neck as low as
                            Aurant Schuylers, from whence he must detach one small party to Kennedy’s house and another to the road leading thro’ the
                            Cedar swamps to Bergen—these two small parties are necessary for the security of the whole. If the Officer discovers any
                            movements of the enemy upon the quarter, let him give the General the most immediate notice. I Sir Yr most obt Servt
                        
                            T. Tilghman
                        
                        
                            The patrole will return in the morning.
                        


                    